                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAS SOMAN,                                        Case No. 17-cv-06076-JD
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE RECONSIDERATION AND
                                                  v.                                       RE-OPENING CASE
                                   9

                                  10     ALAMEDA HEALTH SYSTEM,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In light of a Ninth Circuit opinion published after the Court dismissed this case, the Court

                                  14   advised the parties and the circuit that it would favorably view a motion for reconsideration by

                                  15   plaintiff. Dkt. No. 66. The circuit remanded the case on that basis, Dkt. No. 68, and the Court

                                  16   now grants reconsideration. The FCRA practices found to be impermissible in Gilberg v.

                                  17   California Check Cashing Stores, LLC, 913 F.3d 1169 (9th Cir. 2019), are substantively identical

                                  18   to the ones Soman challenges here. Gilberg leaves no doubt that the second amended complaint

                                  19   states a plausible claim.

                                  20          The orders dismissing Soman’s second amended complaint and entering judgment against

                                  21   her, Dkt. Nos. 49 and 50, are vacated. Defendant’s motion to dismiss the Second Amended

                                  22   Complaint, Dkt. No. 44, is denied. The case is restored to active status. A scheduling conference

                                  23   is set for January 9, 2020.

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 18, 2019

                                  26
                                  27
                                                                                                   JAMES DONATO
                                  28                                                               United States District Judge
